DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is Final Office Action in response to amendment and remarks filed on 11/11/2021. Claims 1-20 has been examined and are pending.

				Response to Amendment
The amendment filed on 11/11/2021 cancelled no claim.  No Claims were previously cancelled. No new claims are added. Claim 1-3, 5-10, 13-16, and 18-20 has been amended.  Therefore, claims 1-20 are pending and addressed below.                

Applicant’s amendments and arguments filed on 11/11/2021 are sufficient to overcome the 112 rejections, set forth in the previous office action.  Therefore, Examiner withdraws rejections on claims 1-20 under 35U.S.C.112.  

Applicant’s amendments and arguments filed on 11/11/2021 are Not sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner maintains Alice 101 rejections on claims 1-20 under 35U.S.C.101.  



Response to Arguments
Applicant's arguments that the claim rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.

Applicant argues that the amended claims are not abstract ideas, and are significant more, and as such is statutory.   Applicant further argues an analogy with the McRO,         Bascom claims and Alice 101 decision. 

Examiner respectfully disagrees, and the claims are abstract and NOT significant more than the abstract idea based on the following analysis. 

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-20) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not 

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 1, Steps 1-4 of, 
obtaining, by a first publisher of a plurality of publishers, information related to an operational smart attribution evaluation package (SAEP) posted on a blockchain platform, wherein the SAEP is related to a conversion associated with an advertisement previously displayed by the plurality of publishers, is created by an advertiser of the advertisement in response to the advertiser receiving information indicating a conversion associated with the advertisement, and includes an executable attribution evaluator and one or more conversion parameters associated with the conversation; 
determining, by the publisher, a match between the one or more conversion parameters and information related to the advertisement that is stored at a database of the first publisher; 
generating, by the first publisher based on the match, a claim for the conversion; and 



fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following rules or/and instructions) e.g., “generating, by the first publisher based on the match, a claim for the conversion”.

In addition, claim 1, steps 1-4 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/obtain operational information, can evaluate/determine a match between conversion parameters and information related to the advertisement, can observe/generate a claim based on the match, can observe/transmit/send the claim to the attribution evaluator which are programming instructions.

Further, Step 1, 4, of (“obtaining …information”, “transmitting the claim… “) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely collecting/gathering information and presenting/sending/displaying information.  

Other than reciting “implemented on a machine”, nothing in the claim element precludes the step from practically being performed in the mind. In particular, the steps are actually performed by a publisher which can be a human or mental task or by paper and pen, which are abstract idea of organized method of human activities.  
The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.
It should be noted the limitations of the method claims are claimed as being performed by a computer besides a nominal recitation of the method being ‘implemented on a machine" recited in method claim 1 and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. There is no specificity regarding any technology, just broadly, execute the programming instructions, couple of databases to store data, and sending data over internet.  The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions (e.g. obtaining data, determining data, generating data and 
Thus, the computing devices are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer 

Independent claim 1 (step 2B):  The additional element (i.e. a machine, a processor, a communication platform, and a network), is recited at high level of generality and are generic computing components, and add nothing of substance to the underlying abstract idea since the steps are actually performed by a publisher which can be a human, or mental tasks, or by paper and pen, thus, they are not significantly more than the identified abstract idea.  

These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or 
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, [00101, 00102] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to paras [00101, 00102], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus, evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  


Dependent claims 2-7, are merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-7 are also non-statutory subject matter.

Independent claim 8 and 14:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 8 and product claim 14 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 1.  

Further, the components (i.e. a processor, a platform, a computer-readable medium) described in independent claims 8 and 14, add nothing of substance to the underlying abstract idea.  Similarly, as it relates to the computer readable storage medium and the computer system claims, the steps appear to be performed by a publisher which can ne a human or mental task or by paper and pen. 


The components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/store/transmit/present/display information over communication network/internet does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1). 

This newly amended component “obtaining information…posted on a blockchain platform” recited at a high level of generality, and merely recited a name “blockchain”, without any recitation of details of how to carry out the abstract idea related to blockchain technology.   The instant claim invokes the blockchain entry merely as a name or mention it as a tool to implement the abstract idea, and thus not significant more.


Viewed as a whole, the claims (1-20) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 
Thus, the combination of steps neither have improvement made to computer functionality or capability, nor the instant claims effect an improvement in functioning of another technology.    The claim as a whole does not integrate into a practical application and therefore is Not eligible, and is non-statutory subject matter.

Secondly, Applicant further argues an analogy with the McRO, and Alice 101 decision. 


The instant claimed invention and McRO have different claim sets and different fact patterns. Therefore, the two are not analogous.

The Examiner respectively submits that there is no similar technological solution in the instant claim as compared to McRO.  In McRO, the Federal Circuit held the claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules patent eligible under 35 U.S.C. § 101, because they were Not directed to an abstract idea (Step 2A). The basis for the McRO court's decision was that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas.  As part of its analysis, the McRO court examined the specification, which described the claimed invention as improving computer animation through the use of specific rules, rather than human artists, to set morph weights (relating to facial expressions as an animated character speaks) and transition parameters between phonemes (relating to sounds made when speaking). 
Federal Circuit found that the claimed rules allow computers to produce accurate and realistic lip synchronization and facial expressions in animated characters that previously could only be produced by human animators; and the rules are limiting 

Comparing McRO with the claimed invention, Applicant has not identified any analogous improvement here that is attributable to the claimed invention.  The specific rules/requirements (e.g., “is created by an advertiser of the advertisement in response to the advertiser receiving information indicating a conversion associated with the advertisement”, “determining, by the publisher, a match between the one or more conversion parameters and information related to the advertisement that is stored at a database of the first publisher“,  “generating, by the first publisher based on the match, a claim for the conversion”) are abstract ideas. Applicant tried to apply rules to implement abstract ideas. Therefore, even though these rules are specific rules, they are alone or in combination as a whole are not directed to improvements in computer technology or improvements in computer related technology as in McRO.

Further, what Applicant is referring to (e.g., rules to generate, by the first publisher based on the match, a claim for the conversion) simply implement the abstract ideas.  
Although presenting advertisements that are relevant and will be of interest to a user may improve a business process, it achieves neither an improved technological result nor an improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  Thus, the argument that the instant application has made technical improvement and or improve the computer functioning is unpersuasive.  
Thirdly, with regard to analogy to Bascom, however, the Examiner respectively submits that Bascom Global Internet Services (Bascom) has an inventive concept that is found in the non-conventional and non-generic arrangement of the additional elements i.e., the installation of a filtering tool at a specification, remote from the end-users, with customizable filtering features specific to each end user that allow web access to each end user while maintain the security and flexibility to the filter at the client computer.  There is no similar technological solution in the instant claim.  As already indicated above, the claimed invention is merely obtaining information, comparing and determining a match, and transmitting/sending/outputting/displaying the result of implementing the abstract idea as pointed out above.  

Again, what Applicant is referring to “determining, by the publisher, a match between the one or more conversion parameters and information related to the advertisement that is stored at a database of the first publisher; 
generating, by the first publisher based on the match, a claim for the conversion” are recited at a high level of generality without reciting how the system control/automate               obtaining conversion information being changed while the process that the change impact the determining of a match and thus generating a claim.  In particular, the instant steps are actually performed by a publisher which can be a human activity or mental task. In other words, the steps are simply an organized method of human activity or mental process or by paper and pen. One can obtain/match/generate identifying information of the item after matching, and then send/transmit display to the computing or user device.  According it simply defines a set of desirable results rather than defining 

Specifically, again, in claim 1, the instant limitations fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because it mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations).  This limitation is merely mental tasks amounts no more than mere instructions/tool to apply the identified judicial exception(s) using “implemented on a machine” in the preamble, thus it/they are not significantly more than the identified abstract idea.  See MPEP 2106.05(f)(2) and (3).   



Furthermore, with regard to Applicant’s argument on well-understood, routine, and conventional activity, the Examiner respectfully submit that:

Independent claim 1 (step 2B):  The additional element (i.e. a machine, a processor, a communication platform, and a network), is recited at high level of generality and are generic computing components, and add nothing of substance to the underlying abstract idea since the steps are actually performed by a publisher which can be a human, or mental tasks, or by paper and pen, thus, they are not significantly more than the identified abstract idea.  

These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer 

Furthermore, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. (see MPEP. 2106.05(d), 
“Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or 

Applicant’s Specification, [00101, 00102] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to paras [00101, 00102], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus, evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

This newly amended procedural limitation “obtaining information…posted on a blockchain platform” recited at a high level of generality, and merely recited a name “blockchain”, without any recitation of details of how to carry out the abstract idea related to blockchain technology.   The instant claim invokes the blockchain entry merely as a name or mention it as a tool to implement the abstract idea, and thus not significant more.



The Examiner respectively submits that the Office is not required to provide evidence/supports according to Berkheimer’s memo for limitations/steps that are abstract idea(s).  
Thus, the claimed invention does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter. Therefore, the Examiner is not persuaded by Applicant's arguments on their merit.  The previously presented 101 rejections are maintained in this Office action.



Applicant's arguments with respect to the newly amended claims have been considered but are not persuasive, and are moot in view of the ground(s) of rejection necessitated by amendments.

Applicant' arguments addressed to the newly amended portion in claim 1, 8, 14, and corresponding dependent claims, are therefore moot, and hence not persuasive.  

Arguments directed to the amendments to the claims have been considered and addressed as necessitated by amendments in the rejections below.  It is noted that Aronson reference is now introduced and cited to help clarify and support the examiner’s rejection. The fact that Examiner now points to the combined teachings of Aronson’s disclosure to support the rejection moots Applicant's argument with respect to claim 1, 8, 14.

It is noted that the claims can be interpreted in different ways because of the broad disclosure of the claims.   As shown in the rejections above, every limitation in the claims was given its broadest reasonable interpretation in light of the specification. See MPEP § 2111.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   

Should the Applicant desire a narrow interpretation, a specific clear subject matter which is enabled to practice and is fully supported in the Specification is required.  In 

With respect to dependent claims, Applicant argues that claim 2-7, 9-13, and 15-20, dependent from independent claim 1, 8, and 14 respectively, and therefore allowable for at least the same reasons.  In response, Examiner respectfully disagrees and submits that these dependent claims neither allowable by virtue of their dependency from the respective base claims nor for their own individually recited features. Accordingly claims 1-20 are not allowable over the recited arts of record.

This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the rejection to the Applicant’s claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

The claimed invention (Claims 1-20) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 1, Steps 1-4 of, 

determining, by the publisher, a match between the one or more conversion parameters and information related to the advertisement that is stored at a database of the first publisher; 
generating, by the first publisher based on the match, a claim for the conversion; and 

transmitting, by the first publisher to the SAEP, the claim to be evaluated by the executable attribution evaluator on whether a reward is to be allocated to the first publisher.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following rules or/and instructions) e.g., “generating, by the first publisher based on the match, a claim for the conversion”.



Further, Step 1, 4, of (“obtaining …information”, “transmitting the claim… “) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely collecting/gathering information and presenting/sending/displaying information.  
Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (a machine, a processor, a communication platform, and a network).  
Other than reciting “implemented on a machine”, nothing in the claim element precludes the step from practically being performed in the mind. In particular, the steps are actually performed by a publisher which can be a human or mental task or by paper and pen, which are abstract idea of organized method of human activities.  
The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being 
It should be noted the limitations of the method claims are claimed as being performed by a computer besides a nominal recitation of the method being ‘implemented on a machine" recited in method claim 1 and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. There is no specificity regarding any technology, just broadly, execute the programming instructions, couple of databases to store data, and sending data over internet.  The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions (e.g. obtaining data, determining data, generating data and sending data) that are well-understood, routine and conventional activities previously known to the industry. 
Thus, the computing devices are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose 

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 1 (step 2B):  The additional element (i.e. a machine, a processor, a communication platform, and a network), is recited at high level of generality and are generic computing components, and add nothing of substance to the underlying abstract idea since the steps are actually performed by a publisher which can be a human, or mental tasks, or by paper and pen, thus, they are not significantly more than the identified abstract idea.  

These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, [00101, 00102] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to paras [00101, 00102], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus, evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

This newly amended procedural limitation “obtaining information…posted on a blockchain platform” recited at a high level of generality, and merely recited a name “blockchain”, without any recitation of details of how to carry out the abstract idea related to blockchain technology.   The instant claim invokes the blockchain entry merely as a name or mention it as a tool to implement the abstract idea, and thus not significant more.

Dependent claims 2-7, are merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations 

Independent claim 8 and 14:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 8 and product claim 14 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 1.  

Further, the components (i.e. a processor, a platform, a computer-readable medium) described in independent claims 8 and 14, add nothing of substance to the underlying abstract idea.  Similarly, as it relates to the computer readable storage medium and the computer system claims, the steps appear to be performed by a publisher which can ne a human or mental task or by paper and pen. 

The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.

The components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer 

This newly amended component “obtaining information…posted on a blockchain platform” recited at a high level of generality, and merely recited a name “blockchain”, without any recitation of details of how to carry out the abstract idea related to blockchain technology.   The instant claim invokes the blockchain entry merely as a name or mention it as a tool to implement the abstract idea, and thus not significant more.

Dependent claims 9-13, and 15-20, are merely add further details of the abstract steps/elements recited in claim 8 and 14 respectively without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 9-13 and 15-20 are also non-statutory subject matter.



Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the combination of steps neither have improvement made to computer functionality or capability, nor the instant claims effect an improvement in functioning of another technology.    The claim as a whole does not integrate into a practical application and therefore is Not eligible, and is non-statutory subject matter.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-3, 8-10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20190102837), in view of Rizk et al. (US 20190034975), further in view of Kniaz et al. (hereinafter, Kniaz, US  2008/0010143), and further in view of Aronson et al.  (hereinafter, Aronson, US  2019/0370788).      

Claim 1, 8, 14, Smith discloses, a method, a system, and a non-transitory machine-readable medium [0108, implemented on a machine having at least one processor [0086], storage [0024], and a communication platform [0087] capable of connecting to a network for advertising, the method comprising:
generating, by the first publisher based on the match, a claim for the conversion; and 
Smith teaches ([0062, 0064] which discusses using blockchain to track and enforce agreements [claims] between parties to initiate payment [rewards] and fulfillment activities).

However, Smith does not disclose, 
wherein the SAEP is related to a conversion associated with an advertisement previously displayed by the plurality of publishers, and includes an executable attribution evaluator and ..


Therefore, from the teaching of Rizk, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the online data market system of Smith to include the above claim elements as taught by Rizk in order to use capture ad related data.





one or more conversion parameters associated with the conversion;
determining, by the first publisher, a match between the one or more conversion parameters and information related to advertisement that is stored at a database of the publisher; 
transmitting, by the first publisher to the SAEP,  the claim to be evaluated by the executable attribution evaluator on whether a reward is to be allocated to the first publisher.
Kniaz teaches (Fig. 5, item 502, 504, 508, Abstract, The advertising system provides tamper proof tracking of conversion activity between publishers and advertisers.  Further, advertisers can define plural different conversions to be associated with a single ad click through, 0047, In some implementations, the code snippet includes a specification corresponding to the selected ad(s) that associate with a set of conversion actions (e.g., purchasing the MP3 player, subscription to a mailing list) which may result from an end user's interaction with the ad.  In other implementations, when the ads that are eligible for a particular set of conversion actions are known by the system 104, the specification can be omitted from the code snippet.  When a conversion occurs, the conversion action allows the system 104 to determine how much the publisher 106 is credited resulting from showing the ad at the publisher web site, 0057, Process 400 identifies (404) conversion parameters related to the conversion action (e.g., information from a cookie or a conversion type identifier).  For example, the advertiser code snippet may retrieve a referral unit identifier, a publisher identifier, and a date/time of the referral unit impression and click from a cookie located at the end user 108.  The advertiser 

impression and click from a cookie located at the end user 108.  The advertiser code snippet includes the conversion type identifier associated with the conversion action performed by the end user 108, 0061, Process 408 accumulates (414) conversion parameters and sends the conversion parameters to a payment system on a scheduled basis, 0064, For example, the system 104 may retrieve a conversion cost/value associated with the conversion type identifier in the conversion parameters.  In addition, repeated conversion actions by an end user may be tracked in the cookie information.  Repeated conversion actions may be credited/debited in a different manner than an initial conversion action, such as at a reduced rate or not at all  (read on “whether a reward is to be allocated to the publisher”).       
Therefore, from the teaching of Kniaz, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the online data market system of Smith and Rizk to include conversion parameters, conversion data, as taught by Kniaz in order to use capture ad related data to tamper proof tracking of conversion activity between publishers and advertisers.



obtaining, by a first publisher of a plurality of publisher, information related to an operational smart attribution evaluation package (SAEP) posted on a blockchain platform,….. is created by an advertiser of the advertisement in response to the advertiser receiving information indicating a conversion associated with the advertisement. 
Aronson teaches the use of a blockchain platform with advertising (Fig. 1, 3, 4, 8-10, [0002-0004]).
Therefore, from the teaching of Aronson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the online data market system of Smith and Rizk and Kniaz to include a blockchain platform, as taught by Aronson in order to use capture ad related data to tamper proof tracking of conversion activity between publishers and advertisers.

Claims 2, 9, 15:
Smith discloses
receiving a reward associated with the SAEP based on a criterion associated with the one or more conversion parameter and the information related to advertisement stored at the first publisher being satisfied.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the online data market system of Smith and Rizk to include conversion parameters, conversion data, as taught by Kniaz in order to use capture ad related data to tamper proof tracking of conversion activity between publishers and advertisers.

Claims 3, 10, 16:
Smith discloses, 
wherein the information related to the advertisement stored at the first publisher corresponds to an attribute associated with the conversion, and wherein the criterion corresponds to matching the attribute with the one or more conversion parameters.
Smith teaches ([0062] which discloses matching attributes to conversion parameters via “M describes an expected conversion rate (number of cars that will be sold within a period of time after placement of the ads). A Future function F'=Future(F, conversion), may establish the value (in e-cash) after car sales are booked. Additional results may be netted. For example, F''=Information(F', Historical_data) where F'' produces an improved Margin estimate/correction based on analysis of historical data involving curry function F and Margin Future F'. F'' may be used recursively in the e-market to be curried to an appropriate Margin function where the cycle repeats”).

Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20190102837), in view of Rizk et al. (US 20190034975), further in view of Kniaz et al. (hereinafter, Kniaz, US 2008/0010143), and further in view of Aronson et al.  (hereinafter, Aronson, US  2019/0370788), and further in view of Agarwal et al. (US 20180075493). 

Claims 4, 11, 17:
The Combination of Smith and Rizk and Kniaz and Aronson do not explicitly disclose,
the one or more conversion parameters is one of a time-stamp and a geo-location of the conversion associated with the advertisement.
Agarwal teaches ([0054] which discusses “for each content item impression or push content item impression, the engagement activity data structure 160 can record, in a field, an identifier of the push content item, whether the push content item was selected, whether the push content item resulted in a conversion, time or date stamp of the impression, time or date stamp of the conversion, location of the computing device”)
Therefore, from the teaching of Agarwal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the online data market system of Smith in view of Rizk and Kniaz and Aronson to include the above claim elements as taught by Agarwal in order to capture time stamp and geolocation conversion data.


Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20190102837), in view of Rizk et al. (US 20190034975), further in view of Kniaz et al. (hereinafter, Kniaz, US 2008/0010143), and further in view of Aronson et al.  (hereinafter, Aronson, US  2019/0370788), and further in view of Frank et al. (US 20180181979). 
Claims 5, 12, 18:
Smith further discloses, wherein, 
the step of generating includes steps of: preprocessing the SAEP to determine whether the claim for the conversion is to be generated; 

Smith teaches ([0062, 0064] which discusses using blockchain to track and enforce agreements [claims] between parties to initiate payment [rewards] and fulfillment activities), 

However, Smith and Rizk and Kniaz and Aronson do not explicitly disclose,
transmitting, in response to determining that the claim for the conversion is to be generated, the claim to the SAEP within a time-out period associated with the SAEP.
Frank teaches ([0020] which discusses managing blockchain contacts and using expiration [time-out] times).
Therefore, from the teaching of Frank, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the online data market system of Smith in view of Rizk and Kniaz and Aronson to include the above claim elements as taught by Frank in order to use time out periods when satisfying conversion claims.


Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20190102837), in view of Rizk et al. (US 20190034975), further in view of Kniaz et al. (hereinafter, Kniaz, US 2008/0010143), and further in view of Aronson et al.  (hereinafter, Aronson, US  2019/0370788) , and further in view of Cunico et al. (US 20190190697). 
Claims 6, 13, 19:
The Combination of Smith and Rizk and Kniaz and Aronson do not disclose,
poll the platform at predetermined time instances to determine whether a new SAEP is posted on the platform, the time instances being determined in accordance with a time model.
Cunico teaches ([0021] which discusses expanding blockchains and the creation of new blockchains and the use of decay rate modeling [time models])
Therefore, from the teaching of Cunico, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the online data market system of Smith in view of Rizk and Kniaz and Aronson to include the above claim elements as taught by Cunico in order determine when it is expedient to create new blockchains.


Claims 7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20190102837), in view of Rizk et al. (US 20190034975), further ion view of Kniaz et al. (hereinafter, Kniaz, US 2008/0010143), and further in view of Aronson et al.  (hereinafter, Aronson, US  2019/0370788), and further in view of Lovell (US 20180075393). 
Claims 7, 20:
The Combination of Smith and Rizk and Aronson do not disclose
the blockchain platform is one of a private Blockchain and a public Blockchain.
 Lovell teaches [0144] which discusses private (restricted membership) and public (like the internet) blockchains).
Therefore, from the teaching of Lovell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the online data market system of Smith in view of Rizk and Kniaz and Aronson to include the above claim elements, as taught by Lovell in order support both public and private blockchains.


The prior art made of record and not relied upon is considered pertinent to applicant’s Disclosure.
Liu (US 2019/0108499, Decentralized digital token). 
Miller (US 2007/0260736) teaches crediting an online publisher.
Ioffe et al. (US 2011/0258056, Universal Placement Server).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  Fax is 571-270-6489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN M LI/Primary Examiner, Art Unit 3681